Case 3:21-cv-00382-DJH Document 1-1 Filed 06/12/21 Page 1 of 10 PageID #: 8




        EXHIBIT A
Case 3:21-cv-00382-DJH Document 1-1 Filed 06/12/21 Page 2 of 10 PageID #: 9




                     EMPLOYEE HANDBOOK




                             Revision 2018.03.19




                                                                     ENSITE000043
 Case 3:21-cv-00382-DJH Document 1-1 Filed 06/12/21 Page 3 of 10 PageID #: 10




                                     COMPENSATION
                                        Company Work Week
Your particular work schedule will depend upon your specific job and the department you are assigned
to. Your supervisor will explain your work schedule to you. Should you ever have any questions about
when you are to be at your workstation ready to work, please ask your supervisor.

EnSiteUSA work week is Sunday through Saturday. Unless otherwise determined by management,
the normal work day for all EnSiteUSA full-time employees shall be 8 hours of work, starting between
7:00 a.m. to 9:00 a.m. and ending between 4:00 p.m. to 6:00 p.m., with an unpaid lunch period of at
least one half hour. Your supervisor is responsible for scheduling, starting and ending times, rest, and
meal periods. Once these times are scheduled, they will remain in effect until a change is approved by
your supervisor. Work periods should begin at the same time each morning, but additional time may
be needed at the end of the day to complete the work. When additional hours are required, employees
are expected to cooperate.

As a company EnSiteUSA does not offer comp time to employees. Flexible work hours must be
approved in advance by supervisors and are determined on an individual basis and must comply with
FLSA. Any flexible work hours must be taken within the same work week.

                                         Payment of Wages
The pay dates for semi-monthly payment are generally the 15th and last day of the month, unless pay
dates fall on a weekend. If a pay date falls on Saturday, then pay day moves up to Friday; if pay date
falls on Sunday, then pay day moves to Monday. If a pay date falls on a holiday, you will be paid on
the following business day.

EnSiteUSA’s payroll is on a semi-monthly basis, for periods worked the 1st -15th and 16th-31st. You are
paid for hours worked in a two week lag period. (Example: payroll check dated May 31 is pay for time
worked May 1-15).

All employees shall be paid by direct deposit to the financial institution of their preference on a semi-
monthly basis.

EnSiteUSA is required by law to make deductions from an employee's paycheck for such items as
federal, state and local income taxes, FICA and Medicare taxes. Also, EnSiteUSA offers group plans
such as medical, 125 Cafeteria, Health Savings Account, 401k Retirement, and other optional plans.
Payments for such plans will be deducted from an employee's paycheck if the employee chooses to
participate in the plans. No deductions will be made to your pay without your written consent, with
the exception of court ordered garnishments, tax levies, child support, or circumstances allowed under
the Wage Deduction Authorization Agreement. All employees must have a signed wage deduction
authorization on file.

It is our policy and practice to accurately compensate employees in compliance with all applicable
state and federal laws, including the salary basis requirements of the FLSA. The company prohibits all
improper deductions from the salaries of exempt employees. To ensure that you are paid properly for
all time worked and that no improper deductions are made from your salary, you must enter all time
correctly.

                                                   26

                                                                                               ENSITE000069
 Case 3:21-cv-00382-DJH Document 1-1 Filed 06/12/21 Page 4 of 10 PageID #: 11




Your pay rate and the rates of your co-workers are kept confidential.

Wage Correction
EnSiteUSA takes all reasonable steps to ensure that employees receive the correct amount of pay in
each paycheck and that employees are paid promptly on the scheduled pay days.

In the unlikely event that there is an error in the amount of pay, the employee should promptly bring
the discrepancy to the attention of their supervisor and the Payroll Administrator so that corrections
can be made as quickly as possible. If the employee has been underpaid, the Company will pay the
employee the difference as soon as possible. If the employee has been paid in excess of what he or
she has earned, the employee will need to return the overpayment to the Company as soon as possible.
No employee is entitled to retain any pay in excess of the amount he or she has earned according to
the agreed-upon rate of pay. If a wage overpayment occurs, the overpayment will be regarded as an
advance of future wages payable and will be deducted in whole or in part from the next available
paycheck(s) until the overpaid amount has been fully repaid. Each employee will be expected to sign
a wage deduction authorization agreement authorizing such a deduction. We ask that employees
realize that pay errors are not intentional and that employees be understanding if such an event occurs.

                                           Time Reporting
At EnSiteUSA, we strive to ensure proper invoicing of our clients and for our employees to receive
correct compensation. It is the employee’s responsibility to keep accurate time records. You will be
notified on your first day of work why a time record is required, and how to record your time.

Employees are required to carefully, accurately, and descriptively complete the “comments” section
each day to record what detailed tasks were worked on that day, as this information flows to client
invoices, as well as keeps the supervisor up to date on your work load. Work with your supervisor to
ascertain the level of detail required for your particular position.

It is a direct violation of EnSiteUSA policy to complete the time record for someone else, or to have
them do the same for you unless your supervisor grants an exception to this policy due to the remote
nature of your work, for example. Falsifying a time sheet is governed by federal law.

You must enter your time worked daily, no later than noon on the following business day. Your time
record for a pay period must be submitted no later than noon on the business day following the end
of the pay period. Accurate time capture is critical for payroll processing, client invoicing, and interim
labor and budgeting reports.

All hourly, daily and salaried employees are responsible for keeping accurate records of hours worked
each day. It is necessary to record paid-time-off time, holiday time as well as hours taken off without
pay.

                                          Rest/Meal Periods
Rest Periods
Each workday, full-time nonexempt employees are provided with 2 rest periods of up to 15 minutes
in length. To the extent possible, rest periods will be provided in the middle of work periods. Since


                                                   27

                                                                                                ENSITE000070
 Case 3:21-cv-00382-DJH Document 1-1 Filed 06/12/21 Page 5 of 10 PageID #: 12




this time is counted and paid as time worked, employees must not be absent from their work station
beyond the allotted rest period time. “Smoke breaks” fall into this same category of rest periods.

Mandatory Meal Period
All EnSiteUSA full-time employees shall receive an unpaid meal break scheduled approximately in the
middle of the work period. An employee will receive a meal break not to exceed 60 minutes after
working a minimum of 4 hours of their 8 hour shift.

Supervisors will schedule meal periods to accommodate operating requirements. This meal period
time is your own, and you may use it as you see fit. You must take the full designated meal period
(minimum 30 minutes) and not perform any work during it unless authorized by your supervisor to
do otherwise.

                              Overtime Pay (nonexempt employees)
Lunch time, paid-time-off time, and holiday time will not be counted as "hours of work" for overtime
or bonus time purposes.

The employee’s immediate supervisor must authorize in advance any hours worked over 40
per workweek and less than 39 hours per workweek. The Director of the respective Business
Unit must authorize in advance any hours to be worked by any employee totaling 50 or more
during the workweek.

Unless otherwise required by applicable law, overtime pay shall be one and one-half times the non-
exempt employee's normal hourly rate of pay for time worked in excess of 40 hours of work in any
one workweek.

No non-exempt employee may work “off-the-clock” under any circumstances.

                             Exempt Employee Discretionary Bonus
Due to the nature of their work, exempt employees are not subject to the overtime pay provisions of
the law.
Under some circumstances Exempt Employees may be eligible for a discretionary bonus pay for
billable hours worked in excess of forty billable hours total during a given work week. For example, if
an Exempt Employee has worked a total of forty billable hours during one work week, the Exempt
Employee may be eligible to receive a discretionary bonus. This bonus is calculated by multiplying the
number of billable hours worked, in excess of forty total billable hours, as described above, by the
Exempt Employee's hourly rate, based upon the Exempt Employee's annual salary divided by 2080.
Lunch time, paid-time-off, holiday, and other non-billable work time will not be counted as “hours of
work” for bonus pay.

                              Employee Travel and Reimbursement
Employees will be reimbursed for reasonable expenses incurred in connection with approved travel
on behalf of the company.



                                                  28

                                                                                              ENSITE000071
 Case 3:21-cv-00382-DJH Document 1-1 Filed 06/12/21 Page 6 of 10 PageID #: 13




Travelers seeking reimbursement should incur the lowest reasonable travel expenses and exercise care
to avoid the appearance of impropriety. If a circumstance arises that is not specifically covered in the
travel policies, the most conservative course of action should be adopted.

Travel for staff must be authorized in advance. Travelers should verify that planned travel is eligible
for reimbursement before making travel arrangements. Upon completion of the trip, and within 30
days, the traveler must submit an Expense Report and supporting documentation (meal receipts, etc.)
to obtain reimbursement of expenses. Billable expenses must be included on an Expense Report
submitted for the pay-period in which the expense was incurred.

For more details, consult with your supervisor for specific travel policies, procedures and
authorization and Expense Report requirements.

Exempt employees will be paid their regular salary for days and weeks in which they travel.
Nonexempt employees will be paid for travel time in accordance with federal and state wage payment
laws.




                                                  29

                                                                                               ENSITE000072
 Case 3:21-cv-00382-DJH Document 1-1 Filed 06/12/21 Page 7 of 10 PageID #: 14




                        TIME OFF/LEAVES OF ABSENCE
                                              Holiday Pay
EnSiteUSA recognizes eight paid holidays each year:

       New Year’s Day
       Memorial Day
       Independence Day
       Labor Day
       Thanksgiving Day
       Day After Thanksgiving
       Christmas Day
       Additional Christmas Holiday (day before or after Christmas designated annually)

Regular full-time employees are eligible for paid holidays if they regularly work at least thirty (30) hours
per week. Neither temporary non-exempt nor part-time employees are eligible for paid holidays.
Holidays are taken in 8 hour standard work day increments.

If a holidays falls on a Saturday, it is observed on the Friday. If a holiday falls on a Sunday, it will be
observed on the Monday. EnSiteUSA reserves the right to change the holiday schedule at any time.

Time off may be granted to employees who desire to observe a religious holiday that is not recognized
by the company.

                                         Paid-Time-Off (PTO)
All regular full-time employees are eligible for paid-time-off (PTO) leave benefits. Temporary,
contract and part-time employees are not eligible for paid-time-off. Paid-time-off is accrued according
to the schedule in this policy. Paid-time-off leave will not be earned or accrued during an unpaid
or paid leave of absence.

Accrual begins the first full month of employment at the rate of 5.00 hours per pay period – 120 hours
or 3 weeks per year measured on the accrual anniversary date.

To schedule paid-time-off time, employees should submit a paid-time-off request to their supervisor
at least two weeks before the requested leave. Employees must ensure that they have enough accrued
leave available to cover the dates requested. Requests will be approved based on a number of factors,
including department operating and staffing requirements. The supervisor should return the leave
request to the employee within three business days of the date it is submitted indicating that the request
has been approved or denied. If the request paid-time-off is denied, the supervisor should provide an
appropriate reason on the form returned to the employee.

Every effort should be made to use earned paid-time-off days prior to the twelve (12)-month
anniversary date from which it was earned. Unused paid-time-off time of up to forty (40) hours can
carryover from one calendar year to the next. Any accrued unused paid-time-off over the maximum
carryover of forty (40) hours will be forfeited at year end. The cap on total paid-time-off


                                                    30

                                                                                                  ENSITE000073
 Case 3:21-cv-00382-DJH Document 1-1 Filed 06/12/21 Page 8 of 10 PageID #: 15




allowed/accrued at any given time is one hundred sixty (160) accumulated hours. This includes the
carryover allowance of forty (40) hours.

Employees who leave the company will be compensated for their unused accrued paid-time-off
balance up to the one hundred sixty (160) hours cap unless job abandonment circumstances apply.

Paid-time-off will be paid at the employee’s base rate at the time the employee leaves the company.
Paid-time-off pay is not included in overtime calculation and does not include any special forms of
compensation such as incentives, commissions, bonuses or shift differentials. If a holiday falls during
the employee’s paid-time-off, the day will be charged to holiday pay rather than to paid-time-off pay.

Paid-time-off can be used only after it is earned and the maximum amount of paid-time-off time
allowed to be taken in a single day is 8 hours. Any combination of work time and paid-time-off time
cannot exceed 8 hours in total for a single day. Paid‐time‐off may be taken in minimum increments of
one (1) hour for non-exempt employees and one (1) day for daily rated employees. Exempt employees
must use paid-time-off for partial day absences of four (4) hours or more and can use paid-time-off
in full day and half day increments.

Leave taken beyond an employee’s available paid-time-off balance may be unpaid unless otherwise
required under state or federal law.

                                             Sick Leave
EnSiteUSA does not have a sick leave policy. An employee who needs to take time off due to
illness or non-FMLA leave should contact their immediate supervisor so arrangements can be made
within the department.

If using a paid-time-off day due to illness, employees must contact their supervisors directly when
unable to work. Calling into the switchboard is not sufficient notice. Supervisors may need to redirect
your work for the day, and must be aware of your attendance. Missing three (3) consecutive days of
work may require a doctor’s excuse/note for your file. This must be given to your supervisor, who
will in turn have it filed in your personnel file with Human Resources.

                                  Family and Medical Leave Act
The policy of EnSiteUSA is to follow the guidelines put forth by the Family Medical Leave Act. The
function of this policy is to provide employees with a general description of their FMLA rights. In the
event of any conflict between this policy and the applicable law, employees will be afforded all rights
required by law.

Employees can locate a copy of the US Department of Labor “Employee Rights and Responsibilities
under the Family and Medical Leave Act” (FMLA) on the BambooHR website on the files tab under
the Employee Documents folder.

If you have any questions, concerns or disputes with this policy, please contact the Human Resources
Manager in writing. This policy will adapt and automatically incorporate rule changes as they occur.




                                                  31

                                                                                              ENSITE000074
 Case 3:21-cv-00382-DJH Document 1-1 Filed 06/12/21 Page 9 of 10 PageID #: 16




                                           Military Leave
EnSiteUSA is committed to protecting the job rights of employees absent on military leave. In
accordance with federal and state law, it is the company’s policy that no employee or prospective
employee will be subjected to any form of discrimination on the basis of that person's membership
in or obligation to perform service for any of the Uniformed Services of the United States.
Specifically, no person will be denied employment, reemployment, promotion or other benefit of
employment on the basis of such membership. If any employee believes that he or she has been
subjected to discrimination in violation of company policy, the employee should immediately
contact Human Resources.

The Uniformed Services Employment and Reemployment Rights Act (USERRA) protects the job
rights of individuals who voluntarily or involuntarily leave employment positions to undertake military
service or certain types of service in the National Disaster Medical System. It also prohibits employers
from discriminating against past and present members of the uniformed services, and applicants to
the uniformed services.

Employees can locate a full copy of the Military Leave policy under The Uniformed Services
Employment and Reemployment Rights Act (USERRA) on the BambooHR website on the files tab
under the Employee Documents folder.

If you have any questions, concerns or disputes with this policy, please contact the Human Resources
Manager in writing. This policy will adapt and automatically incorporate rule changes as they occur.

Employees requesting leave for military duty should contact Human Resources to request leave as
soon as they are aware of the need for leave. For request forms and detailed information on eligibility,
employee rights while on leave and job restoration upon completion of leave, contact Human
Resources.

                                    Personal Leave of Absence
Employees who require time off in addition to paid-time-off may request a personal leave of absence
without pay for up to a maximum of 30 days. This leave may be granted because an employee lacks
the service requirement for medical leave or because the reason for leave may not be covered under
other leave provisions.

All regular employees employed for a minimum of 90 days are eligible to apply for an unpaid personal
leave of absence. Job performance, absenteeism and departmental requirements will all be taken into
consideration before a request is approved. Employees are not entitled to benefit accrual while on a
personal leave of absence.

The employee must return to work on the scheduled return date or be considered to have voluntarily
resigned from his or her employment. Extensions of leave will only be considered on a case-by-case
basis.

Please contact Human Resources for more information on request procedures.




                                                  32

                                                                                               ENSITE000075
Case 3:21-cv-00382-DJH Document 1-1 Filed 06/12/21 Page 10 of 10 PageID #: 17




                          Jury Duty / Witness / Plaintiff or Defendant
Upon receipt of notification from the state or federal courts of an obligation to serve on a jury, or to
act as a subpoenaed witness, employees must notify their supervisor and provide him/her with a copy
of the jury summons or subpoena. The company will pay regular full-time and regular part-time
employees for time off for jury duty up to one week of pay.

Employees appearing as a plaintiff, defendant or for non-subpoenaed court appearance will not
receive paid leave. Paid-time-off or unpaid time should be used for these instances.

                                            Voting Leave
EnSiteUSA encourages all employees to register to vote and exercise their right to vote. Arrangements
will need to be made in advance with your supervisor if you are unable to vote before or after work
hours, or during your lunch break. Employees may utilize flexible working schedules that week to
accommodate the time needed to vote.




                                                  33

                                                                                               ENSITE000076
